Citation Nr: 0511938	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-35 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to March 
1946.  He died in May 1984, and his surviving spouse died in 
January 2002.  The appellant is the surviving spouse's son.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's surviving spouse died on January 31, 2002.  
Prior to that date, she filed a claim of entitlement to 
reimbursement for medical expenses.  Therefore, there was a 
pending claim at the time of her death.  See 38 C.F.R. § 
3.160(c).  

Upon the death of a surviving spouse or remarried surviving 
spouse, benefits may be paid to the veteran's children.  Upon 
the death of a child, benefits may be paid to the surviving 
children of the veteran entitled to death pension, 
compensation, or dependency and indemnity compensation.  In 
all other cases, only so much of the accrued benefits may be 
paid as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 C.F.R. § 3.1000(a).

Here, the appellant is neither the surviving spouse, child, 
nor dependent parent of the deceased veteran.  In a May 1986 
administrative decision, VA determined that the appellant may 
not be recognized as the adopted child of the veteran for VA 
purposes.  Therefore, with regard to the matter on appeal, 
the appellant would only be entitled to reimbursement of 
expenses associated with the surviving spouse's last sickness 
and burial.  38 C.F.R. § 3.1000(a)(4).  However, a review of 
the file does not indicate that the appellant was informed 
that he needed to provide evidence or arguments regarding his 
expenditures for the surviving spouse's care and burial.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  In this 
case, the RO failed to issue a VCAA letter for the matter 
currently on appeal.  

In September 2003, the appellant noted his desire for 
assistance from an accredited representative.  The Board 
observes that pursuant 38 C.F.R. § 20.600, parties are 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person.  To date, the appellant has not been 
afforded the benefit of representation, and on remand, the 
AMC must clarify whether he wishes to have such 
representation.  If so, then he should be provided with the 
essential information.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The AMC must inform the appellant of 
the content of the applicable regulations 
that govern his claim for accrued 
benefits, of the information and evidence 
not of record that is necessary to 
substantiate the claim, of the 
information and evidence that VA will 
seek to provide, of the information and 
evidence that the appellant is expected 
to provide and request that the appellant 
provide any evidence in his possession 
that pertains to the claim.  He must also 
be informed of the appropriate time 
limitation within which to submit any 
evidence or information.  A record of his 
notification must be incorporated into 
the claims file.  

2.  The AMC should write to the appellant 
and ask that he provide information as to 
his expenditures for the surviving 
spouse's last sickness and burial.  

3.  The AMC should contact the appellant 
for the purpose of clarifying whether he 
wishes to designate a representative.  He 
should be advised of his right to appoint 
a representative pursuant to the 
requirements set forth under 38 C.F.R. § 
20.600 et seq. (2004).  He should be 
furnished the appropriate forms and 
advised to clarify his representative, if 
any, and return the signed form to the 
RO.  No further action on the appealed 
case should be undertaken until 
clarification of representation is 
completed.

4.  Thereafter, the AMC should review the 
claim on appeal.  If the appeal remains 
denied, the AMC should provide the 
appellant and his representative with a 
supplemental statement of the case which 
specifically sets forth the contents of 
the applicable law and regulations and 
applies such to the veteran's case.  The 
appellant and his representative should 
then be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

